ACCEPTED
                                                                                      06-14-00230-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                3/24/2015 11:49:12 AM
                                                                                      DEBBIE AUTREY
                                                                                               CLERK



                    NO. 06-14-00230-CR
_______________________________________________________
                                              FILED IN
                                                              6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
         IN THE SIXTH DISTRICT COURT OF                    APPEALS
                                                              3/24/2015 11:49:12 AM
                    TEXARKANA, TEXAS                               DEBBIE AUTREY
                                                                       Clerk
_______________________________________________________

                                  NICK FEIZY,
                                                     Appellant,

                                         v.

                    STATE OF TEXAS,
                                  Appellee.
_______________________________________________________

     APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO FILE BRIEF
_______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      1.    Appellant’s Brief is due on April 9, 2015. Appellant seeks a 30-day

extension to make the brief due on May 9, 2015.

      2.    This is the first request for an extension.

      3.    The undersigned counsel knows this Court expects attorneys to file

briefs when they are due. This is an exceptional case. The undersigned, a sole

practitioner, has briefs on the merits in two separate cases before the Supreme



MOTION FOR EXTENSION
PAGE 1
Court of Texas, due on April 6 (No. 14-0591) and April 9 (No. 14-0732),

respectively. This is in addition to counsel’s usual March workload (which

included a motion for rehearing in the Texas Supreme Court, two oral arguments,

an Appellant’s Brief, a federal 12(b)(6) motion, a federal summary judgment

response, and error preservation research in preparation for a March 30 trial

setting). Preparing the two merits briefs for the Supreme Court has, quite simply,

overwhelmed counsel.

      4.    Appellee does not oppose this motion.

      Based on the foregoing, Appellant asks that the deadline to file his brief be

extended to May 9, 2015.

                                         Respectfully submitted,

                                         /s/Charles “Chad” Baruch
                                         The Law Office of Chad Baruch
                                         Texas Bar Number 01864300
                                         3201 Main Street
                                         Rowlett, Texas 75088
                                         Telephone: (972) 412-7192
                                         Facsimile: (972) 412-4028
                                         E-Mail: baruchEsq@aol.com

                                         Attorney for Appellant




MOTION FOR EXTENSION
PAGE 2
                      CERTIFICATE OF CONFERENCE

      The undersigned certifies that he conferred with John Rolater, counsel for
appellee, who stated that he does not oppose the relief sought by this motion.


                                       /s/Charles “Chad” Baruch

                          CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of this instrument was
served upon all counsel of record by e-filing and by email to jrolater@co.collin.tx.us
on March 24, 2015.



                                       /s/Charles “Chad” Baruch




MOTION FOR EXTENSION
PAGE 3